UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6236


SEBASTIAN X. MOORE,

                Plaintiff - Appellant,

          v.

THEODIS BECK,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03093-BO)


Submitted:   June 13, 2013                 Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sebastian X. Moore, Appellant Pro Se.   Peter Andrew Regulski,
Assistant  Attorney  General,  Raleigh,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sebastian X. Moore appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                     We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Moore v. Beck, No. 5:11-ct-03093-BO (E.D.N.C. Feb. 6,

2013).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       2